The conviction of this appellant in the court below rested upon the testimony of the two state's witnesses, Clyde Davis and W.A. Romine, whose evidence tended to show that on an island in the Tennessee river they located a still, minus a cap and worm, and that they arrested this defendant while in a boat some several hundred yards away from the still place, and at the time of his arrest he was in the possession of a still cap. Under the rule of evidence established in section 2 of an act, approved September 30, 1919 (Acts 1919, p. 1086), as construed in the case of Newt. Wilson v. State (Ala.App.) 100 So. 914,1 the court erred in refusing to give at the request of defendant in writing the general affirmative charge. Under all the evidence in this case the state failed to meet the required burden of proof, and the defendant was entitled to his discharge. Reversed and remanded.
1 Ante, p. 62.